Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (9,513,380) in view of Morrison (2,541,599).
	Regarding claim 14 Liu teaches a detector for high-energy radiography, comprising, in the following order: a metal screen arranged to receive incident radiation (Liu, Fig. 1, 170), at least part of the incident radiation being transmitted through the metal screen and forming a transmitted radiation a scintillator component arranged to convert the radiation transmitted by the metal screen into light (Liu, Fig. 1, 150); and a detection layer arranged to detect the intensity of the light emitted by the scintillator 
	Liu lacks explicit teaching of the metal screen being made of a metal having an atomic number that is strictly greater than 70 or is made of an alloy comprising at least 50% mass content of one or more metals having an atomic number that is strictly greater than 70.
	Morrison teaches the metal screen being made of a metal having an atomic number that is strictly greater than 70 or is made of an alloy comprising at least 50% mass content of one or more metals having an atomic number that is strictly greater than 70 (Morrison, Col. 4, Lines 47-50)
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the uranium (or lead) foil/screen of Morrison as the metallic layer of Liu in order to provide scattering mitigation and intensification of high energy radiation signals.  See Morrison Column 5.
	Regarding claim 15, the combination of Liu and Morrison further teaches the detector is planar. (planar being interpreted here as generally flat, as a mathematically planar detector is impossible, the device of Liu is sufficiently flat to fit the description)
	Regarding claim 16, the combination of Liu and Morrison further teaches the metal screen has a thickness of between 100 pm and 275 pm. (Liu, Col. 8, Lines 15-18)
	Regarding claim 17, the combination of Liu and Morrison further teaches the metal screen is made from uranium (Morrison, Col. 4, Lines 47-50), and has a thickness between 125 um and 175 um. (Liu, Col. 8 Lines 15-18)
	Regarding claims 18-20, the combination of Liu and Morrison lacks explicit teaching of the metal screen is depleted uranium, thorium, or bismuth, or the precise dimensions of the corresponding screen.  

	Regarding claim 21, the combination of Liu and Morrison further teaches the metal screen is in contact with the scintillator component. (Liu, Col. 6 Lines 10-14)
	Regarding claim 22, the combination of Liu and Morrison further teaches a support layer, the support layer being between the metal screen and the scintillator component. (Liu, Col. 3 Lines 51 et seq.)
	Regarding Claim 23, the combination of Liu and Morrison further teaches a support layer (Liu, Col. 3, Lines 51 et seq.)
	The combination of Liu and Morrison lacks explicit teaching of the support layer having a thickness between 1 um and 300 um.
	However, as the metal layer itself has a thickness of this magnitude, and given the general scale of the device, the manufacture of the support layer on the claimed scale is foreseeable.
	Regarding claim 24, the combination of Liu and Morrison further teaches the scintillator component is made from gadolinium oxysulfide. (Liu, Col. 10 Line 34)
	Regarding claim 25, claim 25 differs from Liu and Morrison only in the thickness of the scintillator.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having 
	Regarding claims 26 and 27, the use of known radiation sources for their ordinary purpose of generating ionizing radiation detectable by the detector is routine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884